GATES, J.
-In this action plaintiff claimed to recover for the burning, at defendant’s behest, of several acres of millet which had been cut and was lying on defendant’s ground. The jury awarded plaintiff $420. The court ordered that a new trial be granted unless the plaintiff should consent to a reduction to $270, which was done. Defendant appeals.
There are no assignments of error, consequently there is nothing for us to review. Supreme Court rule 4 (170 N. W. vii). But if there had been assignments of error there would still be no merit in the appeal.
The judgment and order appealed from are affirmed.
WHITING, J., not sitting. '